DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 17/017,005 filed 10 September 2020. Claims 1-9 pending. Claim 10 canceled. 

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An engine-and-electric-machine assembly, comprising an engine and an electric machine, a crankshaft being provided in the engine, the crankshaft comprising a main body and an extension section that extends out to the exterior of the engine, the extension section forming a rotation shaft of the electric machine, a rotor of the electric machine being mounted on the extension section, and a transition section being provided between the main body of the crankshaft and the extension section, wherein the transition section comprises a main body and a flange, the flange faces the rotor of the electric machine, a connecting neck is provided between the main body and the flange, a diameter of the connecting neck is less than a diameter of the main body and a diameter of the flange, and the rotor of the electric machine is fastened to the transition section via the flange.
Regarding claims 1-9, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the application requires specific structural components and design features not taught by the prior art. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 06 September 2022, with respect to pages 5-7 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-6, 8, and 9 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659